                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     VINTON FROST,                                        Case No. 19-cv-05365-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE DISMISSAL
                                                    v.
                                   9
                                                                                              Re: Dkt. No. 20
                                  10     UNITED STATES OF AMERICA,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            In a prior order, the Court denied pro se plaintiff Vinton Frost’s application to proceed in

                                  14   forma pauperis, and dismissed the first amended complaint with leave to amend. Dkt. No. 10. At

                                  15   Frost’s request, the Court extended the deadline to amend by two months. Dkt. No. 16. Frost was

                                  16   still late in filing the amended complaint, Dkt. No. 20, but the Court will allow it in light of his pro

                                  17   se status.

                                  18            The new complaint does not resolve the problems that led to the dismissal of the prior

                                  19   complaint. Frost again focuses on three cases dismissed by other courts in this district and one

                                  20   pending appeal, including Frost v. Steyer, 16-cv-05883-RS (N.D. Cal. Oct. 11, 2016); Frost v.

                                  21   United States Department of Justice, 17-cv-01240-JCS (N.D. Cal. Mar. 9, 2017), appeal docketed,

                                  22   No. 19-15579 (9th Cir. Mar. 28, 2019); and Frost v. United States Department of Homeland

                                  23   Security, 18-cv-0871-HSG (N.D. Cal. Feb. 9, 2018). See Dkt. No. 20 at 3-5. Frost does not state

                                  24   any new facts, or explain how this case is meaningfully different, if at all, from these dismissed

                                  25   cases.

                                  26            Consequently, despite the extra measure of consideration granted to Frost as a pro se

                                  27   litigant, the second amended complaint is dismissed with prejudice. See Nguyen Gardner v.

                                  28
                                   1   Chevron Capital Corp., No. 15-CV-01514-JD, 2016 WL 7888025, at *2 (N.D. Cal. July 19,

                                   2   2016), aff’d, 715 F. App’x 737 (9th Cir. 2018).

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 6, 2020

                                   5
                                                                                              JAMES DONATO
                                   6                                                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
